Citation Nr: 0843167	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  05-27 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service-connection for right knee disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R.D. Perry-Beach, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to 
October 1982 and July 2002 to March 2003.  

Service connection for a right knee disability was initially 
denied in a November 1992 rating decision.

This case comes to the Board of Veterans'Appeals (the Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which, in part, determined that 
new and material evidence had not been submitted to reopen 
the claim of entitlement to service connection for a right 
knee condition.

The veteran presented personal testimony on that issue before 
the undersigned Veterans Law Judge at a Board hearing held in 
Washington, D.C. in October 2007.  The transcript of the 
hearing is associated with the veteran's claims folder.

Thereafter, in a December 2007 decision, the Board reopened 
the claim upon concluding that new and material evidence had 
been received.  The Board also remanded that claim in the 
above-referenced December 2007 decision for additional 
evidentiary development.  Following that development, in 
August 2008, the Appeals Management Resource Center (AMC) 
issued a supplemental statement of the case which continued 
to deny the veteran's claim for entitlement to service 
connection for a right knee disability.  The veteran's claims 
folder has since been returned to the Board for further 
appellate proceedings.


FINDING OF FACT

The preponderance of the evidence is against finding that the 
veteran has a current right knee disability.



CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate the claim, which 
information and evidence VA will seek to provide and which 
information and evidence the claimant is expected to provide.

In this case, the Board notes that the VA notification 
requirements of the VCAA were essentially satisfied in a 
December 2005 letter.  The RO informed the appellant of the 
types of evidence needed in order to substantiate his claim 
for service connection; and the division of responsibility 
between the appellant and VA for obtaining the required 
evidence.  

In this regard, the Board acknowledges that notice must be 
provided prior to an initial unfavorable decision by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice 
is provided after the initial decision, such a timing error 
can be cured by subsequent readjudication of the claim, as in 
a Statement of the Case (SOC) or Supplemental Statement of 
the Case (SSOC). Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006), which occurred in this case.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that the 
VCAA notice must include notice that a disability rating and 
an effective date of the award of benefits will be assigned 
if service connection was awarded.  

In this case the veteran did not receive notice as to the 
disability rating and effective date elements until a January 
2008 letter.  Despite the error as to timeliness of Dingess 
notice, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision because, as 
noted above, his claim was subsequently readjudicated in a 
supplemental statement of the case.  Furthermore, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claims, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file consists of 
appellant's post-service medical records and other pertinent 
documents discussed below.  The RO has obtained the veteran's 
VA records, and the appellant underwent VA examinations in 
April 2004 and most recently in January 2008.  Therefore, the 
Board finds the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled

The Board acknowledges that the veteran's service treatment 
records from his first period of active service from October 
1979 to October 1982 are not associated with the claims file 
and have been found to be unavailable.  Under such 
circumstances, the Court has held that there is a heightened 
obligation on the part of VA to explain findings and 
conclusions and to consider carefully the benefit of the 
doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Because 
these records are unavailable, the Board's analysis has been 
undertaken with the heightened obligation set forth in Cuevas 
and O'Hare in mind.  It is further noted, however, that the 
case law does not lower the legal standard for proving a 
claim for service connection, but rather increases the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the claimant.  
See Russo v. Brown, 9 Vet. App. 46 (1996).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VCAA notice.  The purpose behind the notice 
requirement has been satisfied, because the appellant has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his appealed claim.

Relevant law and regulations

Under applicable law, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2008).  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).



Analysis

Preliminarily, the Board notes the veteran's contention that 
he incurred a right knee disability as a result of active 
duty service.  Specifically, the veteran has testified that 
he injured his right knee during basic training in 1979 
during his first period of service when he fell off a net.  
As noted, the veteran's service treatment records from his 
initial period of service are not associated with the 
veteran's claims file.  

However, the Board notes that though the veteran as a lay 
person is not competent to diagnose a right knee disability, 
he is competent to describe an injury of the nature he has 
described, and the symptoms he experienced at that time.  
Consequently, his testimony must be considered.  See 38 
U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence). 

Even presuming, however, that the veteran did injure his knee 
during his first period of service, the Board must still 
consider the question of whether he has a current right knee 
disability related to that injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) (holding that the fact 
that a condition or injury occurred in service alone is not 
enough; there must be current disability resulting from that 
condition or injury); see also Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998).  

Furthermore, the fact that the veteran had a second period of 
active following the initial alleged in-service injury also 
raises the question of whether a right knee disability is 
shown to have preexisted his second period of service, and, 
if so, whether such disability was aggravated therein.  In 
this regard, the Board points out that a veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2008).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, the VA must show 
by clear and unmistakable evidence both (1) that the disease 
or injury existed prior to service, and (2) that the disease 
or injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3- 
2003; see also Wagner v. Principi, 370 F.3d 1089, 196 (Fed. 
Cir. 2004).

Although the veteran's testimony that he injured his knee in 
1979 appears to be credible, and consistent with a report he 
offered when he filed his initial claim for compensation in 
1992, the Board notes that there are no documented complaints 
or treatment for right knee problems between his separation 
and that claim in 1992.  The first medical evidence of record 
addressing the right knee is the report of a VA compensation 
and pension examination in April 1992 in which he reported a 
history of pain since injuring his knee in 1979.  However, at 
that time, examination revealed some tenderness in the right 
knee, but no laxity and full range of motion.  X-rays were 
negative, and the veteran was given a diagnosis of right knee 
strain.

Significantly, in a subsequent report of medical history 
completed in August 1992, the veteran denied any history of 
swollen or painful joints.  A report of medical examination 
also completed at that time showed the lower extremities to 
be normal.
Similarly, a June 1996 report of medical examination is 
pertinently negative for any evidence of a right knee 
disability, and the veteran again denied any history of 
swollen or painful joints.

Review of service treatment records does not show that the 
veteran underwent a physical examination at the time of his 
July 2002 return to active duty.  However, a medical 
examination report completed one month before was negative 
for a right knee disability.  

The veteran has testified that during his second period of 
service, he was put on profile and was taken off guard duty 
where he had to pull a 12-hour day with a full backpack, 
flight jacket, and rear ammunition because of the pain in his 
right knee.  The Board also acknowledges that the veteran's 
November 2002 service treatment records indicate that the 
veteran was seen for right knee pain, but points out that a 
right knee disability was not noted on separation.  

VA treatment records from October 2003 to March 2004 allude 
to a diagnosis of degenerative joint disease, but there is no 
indication that this diagnosis was confirmed by x-rays.  The 
treatment records also reflect an impression of residuals of 
pain and stiffness as a result of bilateral knee condition.  

In an April 2004 VA examination, the veteran indicated that 
his knees had started bothering him during service, and that 
he was no longer able to run or jog.  However, objective 
examination revealed a normal gait.  His knees were also 
described as normal, with no laxity.  Range of motion testing 
in both knees was described as being extension to 45 degrees 
and flexion to 45 degrees.  The examiner noted a diagnosis of 
bilateral patellofemoral syndrome. 

A January 2008 VA examiner concluded that physical 
examination of the right knee was normal and that a diagnosis 
of a right knee disability was not warranted.  In support of 
his conclusion, the examiner noted that physical examination 
revealed full range of motion from 0 to 140 degrees with no 
evidence of pain.  He also noted that there was no 
instability, no swelling, no tenderness, no crepitus on 
palpitation, no functional impairment, and no limitation with 
repetitive use.  Finally, the examiner noted that veteran's 
right knee was negative for both McMurray and drawer signs. 

The Board is obligated under 38 U.S.C.A. § 7104(d) to analyze 
the credibility and probative value of all medical evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).

With respect to the question of whether or not the alleged 
in-service injury occurred during his first period of active 
duty, the Board finds that the veteran is competent to report 
such an injury, and there is no reason to doubt his 
credibility.  As noted, the veteran reported such an injury 
when he filed his initial compensation claim in 1992, and he 
also reported a history of continuous pain since the original 
injury.  There is also no reason to doubt his credibility as 
to the history of symptomatology he reported at that time.  

However, the Board must also consider that, later in 1992, 
and again in 1996, the veteran specifically denied any 
history of joint pain.  Furthermore, while the veteran was 
given a diagnosis of right knee strain on VA examination in 
1992, x-rays were negative, and subsequent physical 
examination in both 1992, 1996, and June 2002 revealed no 
evidence of right knee disability.

Thus, although there is credible evidence of an initial 
injury in service and complaints of pain thereafter, the 
veteran's own reports as to his history in 1992 and 1996 
suggest such complaints later resolved.  In this regard, the 
Board finds contemporaneous reports as to symptoms to be more 
credible than reports offered years later in support of a 
claim for monetary benefits.  Furthermore, as physical 
examination on those occasions and again in June 2002 was 
negative, the Board concludes that the diagnosis of right 
knee strain in April 1992 does not establish the presence of 
a chronic right knee disability at that time that was the 
result of his in-service injury.  In essence, the Board 
believes that the two negative medical examinations in 1992 
and 1996, coupled with the absence of any further complaints 
or objective findings between 1992 and 2002, outweigh the 
isolated diagnosis offered in April 1992.  

Consequently, as a right knee disability is not shown to have 
existed prior to his return to active duty in July 2002, the 
presumption of soundness is for application with respect to 
the second period.  Therefore, will address whether the 
veteran has a current disability related to that second 
period of service.

In this regard, the Board again notes the veteran's testimony 
that during his second period of service, he was put on 
profile and was taken off guard duty where he had to pull a 
12-hour day with a full backpack, flight jacket, and rear 
ammunition because of the pain in his right knee.  The Board 
also notes that the veteran's November 2002 service treatment 
records indicate that the veteran was seen for right knee 
pain.  

However, the Board points out that pain, in and of itself, 
does not constitute a disability for which service connection 
may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 
282 (1999) [symptoms without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted].  There must an identifiable underlying malady to 
support a grant of service connection.

As noted, VA treatment records from October 2003 to March 
2004 allude to a diagnosis of degenerative joint disease, but 
this diagnosis was never confirmed by x-rays.  These 
treatment records also reflect numerous occasions on which 
complaints of pain and stiffness were noted without those 
symptoms being attributed to degenerative joint disease or 
any other underlying disability.  Records from November 2005 
to December 2007 also fail to reflect a diagnosis of a 
specific right knee disability.

In an April 2004 VA examination, the veteran indicated that 
his knees had started bothering him during service, and that 
he was no longer able to run or jog.  At that time, the 
examiner noted a diagnosis of bilateral patellofemoral 
syndrome.   However, a January 2008 VA examiner concluded 
that the veteran had a normal physical examination of the 
right knee and that a diagnosis of a right knee disability 
was not warranted. 

Though the Board has considered the conclusion of the April 
2004 VA examiner, it finds the report of the January 2008 VA 
examination to be the most probative evidence of record.  In 
this regard, the Board specifically points out that the 
January 2008 examiner reviewed the complete record and 
conducted a thorough evaluation prior to rendering an 
opinion.  Such a thorough examination is not at all apparent 
from the brief report of the April 2004 examination, although 
it is apparent that the examiner did not have access to the 
claims file.  See Sklar v. Brown, 5 Vet. App. 140 (1993) 
(holding that the probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualifications 
and analytical findings).  
Furthermore, while the veteran may be competent to report 
pain and other symptoms, it is now well settled, however, 
that lay persons without medical training, such as the 
veteran and his representative, are not qualified to render 
medical opinions regarding matters such as diagnosis of 
disease, which call for specialized medical knowledge.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
38 C.F.R. § 3.159 (2008) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The veteran's 
statements and those of his representative are accordingly 
lacking in probative value.

To prevail on the issue of service connection, there must be 
medical evidence of a current disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in 
the absence of proof of a present disability, there can be no 
valid claim for service connection as Congress has 
specifically limited entitlement to service connection to 
cases where such incidents have resulted in a disability).  
As noted, the Board finds the most probative evidence to be 
the report of the most recent VA examination, which revealed 
no evidence of a current right knee disability.  
Unfortunately, in the absence of any competent evidence of a 
current diagnosis for a right knee disability, service 
connection is not warranted and the veteran's claim must be 
denied.


ORDER

Entitlement to service-connection for right knee disability 
is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


